No. 8 7 - 1 2 9
               T N THE SUPREME COURT OF THE STATE OF MONTANA

                                    1987




TIM I. MARTIN,
                Claimant and Appellant.,
       -vs-
PHILLIPS PETROLEUM CO., Employer,
       and
THE HARTFORD INSURANCE COMPANY,
                Defendants and Respondents.




APPEAL FROM:    The Workers' Compensation Court, The Honorable
                Timothy Reardon, Judge presiding.

COUNSEL OF RECORD:
       For Appellant:
                 Lawrence A. Anderson, Great Falls, Montana
       For Respondent :
                Marra, Wenz, Johnson & Hopkins; Thomas A. Marra,
                Great Falls, Montana
                Ugrin, Alexander, Zadick h Slovak; J. David Slovak,
                Great Falls, Montana



                                    Submitted on Briefs:     Oct. 22, 1 9 8 7
                                       Decided:   December 31, 1987



                                                        --
                             ZZzLL      */u
                                    Clerk
                                                    b
Mr. Justice Fred J . Weber delivered the Opinion of the Court.

     Mr.   Martin   appeals from a   judgment of the Workers'
Compensation Court denying his petition for med-ical benefits.
We affirm.
     One issue resolves this appeal: Did the Workers' Com-
pensation Court err in finding that Mr. Martin failed to
prove causation?
     Mr. Martin has a history of injury to his left shoulder.
In 1972, he bruised the shoulder and collarbone in a motorcy-
cle accident.    In 1977 or 1978, he missed work for a week
after injuring the shoulder during off-work hours while
lifting a pool table at a bar.
     In September 1978, Mr. Martin injured his left shoulder
while lifting a 100 pound sack of salt. The injury occurred
in the course of his employment with Phillips Petroleum Co.
!Phillips).   Phillips was insured by the Hartford Insurance
Co. (Hartford) at that time. Mr. Martin filed a claim for
compensation, and Hartford paid medical benefits and wage
compensation.   Mr. Martin's physicians eventually released
him to return to employment without restrictions.        While
Hartford is a party to this a.ction, no claim that it hears
continuing liability remains.
     In February 1981, Mr. Martin iniured his left shoulder
while lifting an oil barrel in the course of his employment
with Phillips. At that time, Phillips was self-insured, and
Mr. Martin properly filed a claim under the Workers' Compen-
sation laws. Mr. Martin did not lose any work time, but was
placed on light duty and obtained treatment from a physical
therapist and physicians. Although Mr. Martin was released
to return to full duty at work, he continued to suffer di-s-
comfort in his shoulder.
     Mr. Martin was transferred to a Phillips facility in
Texas in November 1981.. After he worked one day operating a
jackhammer and one day on a job out in the rain and snow, his
shoulder began to bother him enough that he reported the
condition to his supervisor.     He saw another doctor, who
prescribed a muscle relaxant and an analgesic.        Shortly
thereafter, Mr. Martin returned to Montana and quit his job
with Phillips, for reasons unrelated to his shoulder problem.
     Since he quit Phillips, Mr. Martin has had periods of
unemployment and has worked as a bartender and bar manager.
He continues to suffer from left shoulder pain and has con-
sulted physicians who have suggested a course of testing and
possible surgery on the shoulder.      Mr. Martin asked the
Workers1 Compensation Court to rule that these current medi-
cal expenses are cornpensable.
     The court ruled that Mr. Martin has not proven by a
preponderance of the credible medical evidence that his
February 1981 injury is the cause of his present condition.
It ruled Phillips is not liable for current medical benefits
to Mr. Martin.

     Did the Workers1 Compensation Court err in finding that
Mr. Martin failed to prove causation?
     The lower court concluded that "[cllaimant has failed to
carry his burden of proof to show that his present condition
is a result of any injury he may have suffered on February
22, 1981 at Phillips Petroleum." Mr. Martin argues that the
medical testimony he submitted, especially that of Dr. Nel-
son, supports the claim that his present condition is related
to his February 1981 work injury.
     Dr. Nelson testified by deposition that he saw Mr.
Martin on March 19, 1985. Mr. Martin related to Dr. Nelson
that he injured h . shoulder in 1978 while he was lifting a
                 js
salt sack at work.    Mr. Martin also described his February
1981 work-related injury.     Dr. Nelson did not have in his
notes any reference to the 1972 motorcycle accident injury,
the pool table injury, or the 1981 injury in Texas. Based on
the information he had, Dr. Nelson opined that the 1978 and
February 1981 injuries and Mr. Martin's current condition
"are, indeed, related."
     The record also contains depositions of several other
doctors.   Dr. Johnson first saw Mr. Martin on October 30,
1985.   He diagnosed Mr. Martin as suffering from a supra-
scapular notch stretch injury since 1977.     The history Dr.
Johnson was given included the pool table injury, the 1978
work-related injury, and the February 1981 work-related
injury. Dr. LTohnson's opinion was that " [a]ny one of those
[injuries] could have caused [Mr. Martin's present condition:
or aggravated it."
     Dr. McGregor testified by deposition that he first saw
Mr. Martin after the February 1981 work injury. Mr. Martin
did not mention to Dr. McGregor the motorcycle or pool table
injuries. Dr. McGregor testified that he released Mr. Martin
to return to work April 20, 1981, without restrictions.
     Dr. Popnoe testified that he first saw Mr. Martin in
1978, after the salt sack injury. The last time Dr. Popnoe
treated Mr. Martin was in April 1981.
     A claimant under the Workers' Compensation Act must
prove his case by a preponderance of the probative credible
evidence.   Dumont v. Wickens Bros. Const. Co. (1979), 183
Mont. 190, 201, 598 P.2d 1099, 1106. Unless they are clearly
erroneous, this Court will not reverse the findings and
conclusions of the b?orkerst Compensation Court on causation.
Tenderholt v. Travel Lodge Intern. (Mont. 1985), 709 P.2d
1011, 1012, 42 St.Rep. 1792, 1794.      While Mr. Martin has
presented some evidence i n support of his claim, his evidence
                         .
is essentially incomplete because it is based on inadequate
knowledge of Mr. Martin's prior medical history. Dr. Nelson,
who stated that Mr. Martin's current condition and his 1978
and February 1981 work injuries are related, did not have the
benefit of information on several of Mr Martin's previous
injuries to his shoulder.
     We hold that substantial evidence supports the lower
court's conclusion that Mr. Martin failed to prove by a
preponderance of the credible medical evidence that his
February 1981 injury is the cause of his present condition.
Given the absence of proof of causation, we need not address
the other two issues on maximum healing.
     Affirmed.




We Concur: